

116 S1390 IS: Creig Sharp Funeral Honors for Veterans Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1390IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Sullivan (for himself, Mr. Blumenthal, Ms. Duckworth, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require plans for military installations for full military funeral honors for veterans at such
 installations.1.Short titleThis Act may be cited as the Creig Sharp Funeral Honors for Veterans Act.2.Full military funeral honors for veterans at military installations(a)Installation plans for honors requiredThe commander of each military installation at or through which a funeral honors detail for a veteran is provided pursuant to section 1491 of title 10, United States Code, shall maintain and carry out a plan for the provision, upon request, of full military funeral honors at funerals of veterans for whom a funeral honors detail is authorized in that section.(b)ElementsEach plan of an installation under subsection (a) shall include the following:(1)Mechanisms to ensure compliance with the requirements applicable to the composition of funeral honors details in section 1491(b) of title 10, United States Code.(2)Mechanisms to ensure compliance with the requirements for ceremonies for funerals in section 1491(c) of such title.(3)In addition to the ceremonies required pursuant to paragraph (2), the provision of a gun salute for each funeral by appropriate personnel, including personnel of the installation, members of the reserve components of the Armed Forces residing in the vicinity of the installation who are ordered to funeral honors duty, and members of veterans organizations or other organizations referred to in section 1491(b)(2) of such title.(4)Mechanisms for the provision of support authorized by section 1491(d) of such title.(5)Such other mechanisms and activities as the Secretary concerned considers appropriate in order to assure that full military funeral honors are provided upon request at funerals of veterans.(c)DefinitionsIn this section:(1)The term Secretary concerned has the meaning given that term in section 101(a)(9) of title 10, United States Code.(2)The term veteran has the meaning given that term in section 1491(h) of title 10, United States Code.